Citation Nr: 0824215	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
postoperative right shoulder dislocation with traumatic 
arthritis.  

2.  Entitlement to a rating in excess of 20 percent for 
arthritis of the cervical spine, with degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran was honorably discharged from the U.S. Navy 
Reserves in July 1952.  He had periods of active duty for 
training in September 1948, June 1950, and May 1951.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2004 rating decision in which the RO in St. 
Petersburg, Florida continued the 40 percent rating for 
service-connected postoperative right shoulder dislocation 
with traumatic arthritis, and the 20 percent rating for 
service-connected arthritis of the cervical spine with 
degenerative disc disease.  In October 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2006, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2006.
 
During the pendency of the appeal, the veteran's claims file 
was transferred to the jurisdiction of the Wilmington, 
Delaware RO, which has certified the case for appellate 
review.  

In his October 2006 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge at the RO.  A July 2007 
letter informed the veteran that his hearing was scheduled in 
August 2007.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
veteran failed to report for the scheduled hearing and has 
not requested rescheduling of the hearing.  As such, his 
hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The veteran is left-handed.  

3.  The veteran has osteoarthritis of the right shoulder  
resulting in  limited of motion, with complaints of pain; 
there is no evidence of nonunion or loss of head of the 
humerus.  

4.  Prior to September 26, 2003, the veteran's cervical spine 
disability was manifested by no more than moderate limitation 
of motion with subjective complaints of pain; there was no 
evidence of any separately compensable neurological 
manifestations or incapacitating episodes of intervertebral 
disc syndrome (IVDS).  

5.  Since September 26, 2003, the veteran's cervical spine 
disability has been manifested by subjective complaints of 
pain, with forward flexion to 30 degrees and combined range 
of motion of the cervical spine of 180 degrees, motor 
examination 5/5 and deep tendon reflexes 1+ in the upper 
extremities; there has been no evidence of increased 
limitation of motion on repetitive use, or incapacitating 
episodes of IVDS.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
postoperative right shoulder dislocation with traumatic 
arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.69, 
4.71a, Diagnostic Codes 5200, 5202 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
arthritis of the cervical spine, with degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5290 (as in 
effect prior to September 26, 2003); General Rating Formula 
for Diseases and Injuries of the Spine for renumbered 
Diagnostic Codes 5235-5243, and Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings for the service-connected right shoulder disability 
and arthritis of the cervical spine with degenerative disc 
disease.  This letter also informed the veteran of what 
information and evidence must be submitted by the appellant 
and what information and evidence would be obtained by VA.  
The March 2004 rating decision reflects the initial 
adjudication of the claims after issuance of this letter.  
Hence, the January 2004 letter-which meets Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.  

A March 2006 post-rating letter provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of this letter, and 
opportunity for the veteran to respond, the August 2006 SOC 
reflects readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of this later 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the January 2004 notice letter, which informed the 
veteran of the information and evidence necessary to 
substantiate his claims for increased ratings, read together 
with the March 2006 letter, which explained how disability 
ratings are determined, and the August 2006 SOC, which 
included the pertinent rating criteria, satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned letter is 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claims for increased ratings.  In this regard, in 
correspondence received in January 2004, the veteran reported 
that it had become difficult to raise his right elbow to eye 
level, and that the pain in his neck became so severe at 
times that he was forced to stop all activities and resort to 
several hours of heating pads and bed rest.  He added that, 
when driving, he had to place his right elbow on the center 
arm rest and a pillow to avoid shoulder pain.  In addition, 
during the January 2004 VA examination, the veteran indicated 
that right shoulder pain was aggravated by increased 
activity, such as moving furniture, fixing a screen, 
painting, or after driving for one hour.  He also complained 
of neck pain, but reported that his driving was not impeded 
and his walking was not limited.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vasquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the veteran's statements regarding the 
effects of his right shoulder and cervical spine disabilities 
on his daily life, the Board finds that, the record also 
indicates that the veteran has demonstrated that he has 
actual knowledge of the information and evidence needed to 
establish increased ratings.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a January 2004 
VA examination.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right shoulder and cervical 
spine disabilities warrant higher disability ratings.  
Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

A.  Right Shoulder

Historically, by rating action of June 1974, the RO granted 
service connection and assigned an initial 20 percent rating 
for postoperative residuals of traumatic dislocation, right 
shoulder.   In an April 1976 rating decision, the RO granted 
an increased rating of 30 percent, and in a September 1980 
rating decision, the RO granted an increased rating of 40 
percent.  The veteran filed his current claim for an 
increased rating in March 2003.  In the March 2004 rating 
decision on appeal, the continued the 40 percent rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5200.    

The record reflects that the veteran is left-handed.  As 
such, his right shoulder disability affects his minor 
extremity.  See 38 C.F.R. § 4.69.  Diagnostic Code 5200 
provides a maximum 40 percent rating for unfavorable 
ankylosis of the scapulohumeral articulation of the minor 
extremity, with abduction limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, DC 5200.  

Records of VA treatment from July 2001 to July 2006 reflect 
findings of osteoarthritis.  A record of private treatment 
from March 2003 reflects complaints of pain in the right 
shoulder.  On examination, the veteran had marked limitation 
of right shoulder motion with crepitus.  The impression was 
severe osteoarthritis of the right shoulder.  

In a statement received in January 2004, the veteran reported 
that it had become difficult to raise his right elbow to eye 
level, and stated that his right arm had become very weak.  
He added that, when driving, he had to prop his right elbow 
on the center armrest and a pillow to avoid shoulder pain.  

The veteran underwent VA examination to evaluate his right 
shoulder in January 2004.  He complained of progressive pain 
in the right shoulder.  He stated that the shoulder pain was 
aggravated by increased activity, such as moving furniture, 
fixing a screen, painting, or after driving for one hour.  He 
added that, if he laid on the right side at night, he woke up 
because of pain.  The veteran indicated that he did not need 
the assistance of another person in dressing, bathing, or 
transferring, and denied any periods of incapacitation due to 
shoulder flare-up.  He reported that there was no decrease in 
range of motion of the shoulder during flare-up.  

On examination, the right shoulder joint was not tender.  
There was a surgical scar.  Forward elevation was recorded as 
to 90 degrees and abduction was to 45 degrees, at which point 
pain was shown, and the veteran jerked.  The examiner noted 
that repetitive elevation and abduction revealed no 
additional decrease in range of motion.  External and 
internal rotation were both to 45 degrees.  The muscles in 
the right scapula were atrophied.  X-ray of the right 
shoulder revealed severe osteoarthritis.  The pertinent 
diagnosis was post-traumatic arthritis, right shoulder.  

Considering the record in light of the above,  the Board 
finds that a rating in excess of 40 percent for the veteran's 
postoperative right shoulder dislocation with traumatic 
arthritis is not warranted.  

Although the veteran is in receipt of the maximum rating 
under DC 5200, the Board has considered evaluating the 
disability under other diagnostic codes.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).  However, 
the Board finds no higher rating is assignable.  The overall 
evidence simply does not reveal the level of right arm 
impairment that would warrant the assignment of a rating in 
excess of the current 40 percent rating for the veteran's 
right shoulder disability under DC 5202 (the only pertinent 
diagnostic code pursuant to which a higher rating could be 
assigned).  

Traumatic arthritis is rated under Diagnostic Code 5010, 
which, in turn, is evaluated under the criteria of Diagnostic 
Code 5003. 

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes 
(here, Diagnostic Code 5201), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

However, Diagnostic Code 5201 provides a maximum rating of 30 
percent for limitation of motion of the minor arm.  As the 
veteran is currently in receipt of a 40 percent rating for 
his service-connected right shoulder disability, Diagnostic 
Codes 5003, 5010, and 5203 provide no basis for a higher 
rating
Likewise, Diagnostic Code 5203, for rating impairment of the 
clavicle or scapula, is also not for application, as the 
maximum rating for a minor arm is 20 percent.  

As noted above, a rating in excess of 40 percent is available 
under Diagnostic Code 5202.  Under this diagnostic code, 
shoulder disabilities may be rated based on impairment of 
function of the humerus.  A 50 percent rating is warranted 
for nonunion of the humerus (false flail joint) of the minor 
arm.  A maximum 70 percent rating is warranted for loss of 
head of the humerus (flail shoulder) of the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

In this case, however, there is simply no medical evidence of 
nonunion or loss of head of the humerus since the claim for 
an increased rating.  As such, a rating in excess of 40 
percent under Diagnostic Code 5202 is not warranted.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, where, as here, a 
disability has been rated at the maximum level provided by 
the diagnostic code under which it is rated, these 
considerations do not apply.  See VAOPGCPREC 36-97, citing 
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Finally, in light of the finding of a right shoulder surgical 
scar on VA examination in January 2004, the Board has 
considered whether this scar may warrant the assignment of a 
separate compensable rating pursuant to any of the diagnostic 
codes set forth at 38 C.F.R. § 4.118.  See Esteban v. Brown, 
6 Vet. App. 529 (1994).  In this case, however, there is no 
basis for the assignment of any such rating, as there is no 
evidence that this scar is deep, unstable, painful, exceeds 
144 square inches, or causes limitation of motion.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher rating under the 
applicable schedular rating criteria.

B.  Cervical Spine

Historically, by rating action of April 1976, the RO granted 
service connection for myositis of the back muscles, and 
assigned a noncompensable rating.  In an April 1978 rating 
decision, the RO recharacterized the disability as limitation 
of motion of the cervical spine, and granted an increased 
rating of 10 percent. In a September 1980 rating decision, 
the RO granted an increased rating of 20 percent.  The 
veteran filed his current claim for an increased rating in 
March 2003.  In the March 2004 rating decision on appeal, the 
RO continued the 20 percent rating for arthritis of the 
cervical spine with degenerative disc disease, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5290.

Initially, the Board notes that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine, including IVDS.  As there is no indication that 
the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new DCs, and to consider the revised 
criteria for the period beginning on the effective date of 
the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 
9 (2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  
See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO, to include the AMC, has considered the 
claim under both the former and revised applicable criteria, 
and has given the appellant notice of both criteria in the 
August 2006 SOC.   Hence, there is no due process bar to the 
Board also considering the claim in light of the former and 
revised applicable rating criteria, as appropriate.
    
1.  Prior to September 26, 2003

As noted above, traumatic arthritis is rated under Diagnostic 
Code 5010, which is evaluated under the criteria for 38 
C.F.R. § 4.71a, Diagnostic Code 5003. 
 
Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Under the rating criteria in effect prior to September 26, 
2003, former DC 5290 provides a 10 percent rating for slight 
limitation of motion of the cervical spine, while a 20 
percent rating is assignable for moderate limitation of 
motion, and a 30 percent rating requires severe limitation of 
motion.  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Considering the pertinent evidence in light of the criteria 
in effect prior to September 26, 2003, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period prior to 
September 26, 2003, is not warranted.    

Records of VA treatment from July 2001 through August 2003 
include findings of osteoarthritis of the cervical spine.  On 
treatment in July 2002, the pertinent assessment was 
osteoarthritis, appears to be stable.  

During private treatment in March 2003, the veteran 
complained of stiffness in his neck, radiating to his 
shoulder.  The veteran reported that, at one point, he could 
barely move his neck, but that he was currently able to move 
a little bit better, although he was still pretty sore.  On 
examination, there was diffuse restriction of cervical 
motion, with some limitations on rotation and lateral 
bending.  The veteran was neurovascularly intact.  X-ray 
revealed significant degenerative cervical spondylosis with 
spondylolisthesis at the C5-6 area.  The impression was 
degenerative cervical spine disease.  

The Board finds that the medical evidence as noted above does 
not demonstrate symptoms that warrant a rating in excess of 
20 percent for the cervical spine for the period prior to 
September 26, 2003.  In this regard, there is simply no 
evidence that the veteran experienced severe limitation of 
motion of the cervical spine, rather, the physician who 
examined the veteran in March 2003 found only diffuse 
restriction of cervical motion, with only some limitations on 
rotation and lateral bending.  Thus, even considering these 
findings, the limitation of motion of the cervical spine 
during the period in question can be characterized as no more 
than moderate.  See 38 C.F.R. § 4.71a, DC 5290 (2003).  

Regarding functional impairment, the Board finds that the 
current 20 percent rating adequately compensates the veteran 
for any functional loss during the period in question.  In 
this regard, the veteran reported that he was sore during 
private treatment in March 2003, however, the physician 
nevertheless described limitation of motion as only diffuse 
restriction of cervical spine motion, with some limitations 
on rotation and lateral bending.  In terms of functioning, 
the veteran himself stated that, although there had been a 
point at which he was barely able to move his neck, he was 
currently moving it a little bit better.  Based on the 
foregoing, the Board does not find that the veteran's 
symptoms are shown to be so disabling as to warrant a higher 
rating under DC 5290.  Hence, consideration of the DeLuca 
factors provides no basis for assignment of any higher rating 
under the applicable criteria.  

Given the March 2003 X-ray findings, the Board has considered 
whether rating the veteran's low back disability under the 
criteria for IVDS would benefit the veteran.  Prior to 
September 26, 2003, IVDS was rated under former DC 5293 
(changed to DC 5243 on September 26, 2003).  As of September 
23, 2002, IVDS could be evaluated on either the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 separate ratings of 
its chronic orthopedic and neurological manifestations, along 
with evaluations of all other disabilities, whichever results 
in the higher rating.  For purposes of evaluation under 
former DC 5293, an incapacitating episode is a period  of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician, and chronic orthopedic and 
neurological manifestations mean orthopedic and neurological  
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

The medical evidence during the period in question does not 
indicate any bed rest prescribed by a physician, let alone 
for a total period of at least four weeks in the last 12 
months, as required for higher rating of 40 percent.  

While the veteran reported pain in the neck radiating to the 
shoulder during private treatment in March 2003, the 
physician noted that the veteran was neurovascularly intact.  
In light of this finding, combining the ratings for separate 
orthopedic and neurological manifestations would not result 
in a rating greater than 20 percent.  

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code during 
the period in question.  While, under the former criteria in 
effect prior to September 26, 2003, residuals of fracture of 
the vertebrae, ankylosis of the spine, or ankylosis of the 
cervical spine may warrant a rating in excess of 20 percent, 
here, the service-connected cervical spine disability has not 
been shown to involve any of the above.  See 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5287 (2003).  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria for the period prior to 
September 26, 2003.

2.	Since September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
as 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the General Rating Formula, a 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or, the combined 
range of motion of the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assignable for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assignable 
for unfavorable ankylosis of the entire cervical spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235- 
5243 (2007).

Under the revised rating criteria, forward flexion and 
extension to 45 degrees, lateral flexion to 45 degrees in 
each direction, and rotation to 80 degrees in each direction, 
are considered normal range of motion of the cervical spine.  
38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the criteria 
in effect since September 26, 2003, the Board finds that a 
rating in excess of 20 percent for the veteran's service-
connected cervical spine disability, for the period since 
September 26, 2003, is not warranted.    

Records of VA treatment from August 2004 to July 2006 are 
negative for complaints regarding or treatment for the 
cervical spine.  However, neurologic examination during VA 
treatment in August 2005 revealed motor examination 5/5 in 
both upper extremities, and deep tendon reflexes 1+ in both 
upper extremities.  

In a statement received in January 2004, the veteran reported 
that the pain in his neck and back became so severe at times 
that he was forced to stop all activities and resort to 
several hours of heating pads and bed rest.  He added that 
the pain traveled up the left side of his neck and across his 
back at shoulder blade level.  He reported that, when turning 
his head from side to side, he felt a crunching sound.  

The veteran was afforded a VA examination to evaluate his 
cervical spine disability in January 2004.  During the VA 
examination, the veteran complained of progressive pain in 
his cervical spine.  He complained of neck pain early in the 
morning, which he described as a steady pain.  He stated that 
his driving was not impeded, his walking was not limited, and 
he did not use a neck brace or hand sling.  The veteran added 
that he did not need the assistance of another person in 
dressing, bathing, or transferring.  He reported no period of 
incapacitation during neck flare up, and added that, during 
flare up, there was no decrease in range of motion of the 
neck.  

On examination, there was flattening of the cervical 
curvature, but no paraspinal muscle spasm.  Forward flexion 
was recorded as to 30 degrees, extension was to 30 degrees, 
and lateral flexion was to 20 degrees, bilaterally.  Lateral 
rotation was to 20 degrees on the right and to 60 degrees on 
the left.  The veteran terminated range of motion due to 
subjective pain.  The examiner noted that repetitive lateral 
rotation revealed no decrease in range of motion.  Gait and 
posture were normal.  The examiner noted that X-ray of the 
cervical spine showed significant degenerative cervical 
spondylosis with a spondylolisthesis at the C5-6 area.  The 
pertinent diagnosis was degenerative cervical spondylosis 
with spondylolisthesis.    

The Board finds that the medical evidence as noted above does 
not demonstrate symptoms that warrant a rating in excess of 
20 percent since September 26, 2003.  In this regard, there 
is no medical evidence of forward flexion of the cervical 
spine to 15 degrees or less.  Rather, on VA examination, the 
veteran had forward flexion to 30 degrees and combined range 
of motion of 180 degrees, consistent with the 20 percent 
rating currently assigned.   

Regarding functional impairment, the Board has considered the 
veteran's complaints regarding his neck pain.  Although the 
veteran had pain on range of motion testing during the 
January 2004 VA examination, there was no decrease in range 
of motion with repetitive lateral rotation.  The Board notes 
that the revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).  Moreover, the veteran himself reported that there was 
no decrease in neck range of motion with flare up, and that 
his driving was not impeded, his walking was not limited, and 
he did not need the assistance of another person in dressing, 
bathing, or transferring.  Thus, consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, provide no 
basis for assignment of any higher rating.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the veteran's service-connected cervical spine 
disability, such would not be the case here.  Although the 
veteran described pain traveling up the left side of his neck 
and across his back at shoulder blade level in January 2004, 
neurological examination during VA treatment in August 2005 
revealed motor examination 5/5 in both upper extremities, and 
deep tendon reflexes 1+ in both upper extremities.  There is 
simply no medical evidence of neurological manifestations of 
the veteran's cervical spine disability during the period in 
question.    

Further, there is no medical evidence that the veteran's 
service-connected cervical spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  Although the veteran reported that his neck pain 
sometimes caused him to resort to several hours of heating 
pads and bed rest, the veteran then reported during the 
January 2004 VA examination that he had no period of 
incapacitation during neck flare up.  In any event, there 
simply is no objective evidence of bed rest prescribed by a 
physician, or incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during any 12-
month period, which is required for a 40 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243 
(2007).   

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria for the period since 
September 26, 2003..

C.  Both Claims

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  In addition, 
the Board finds that there is no showing that, under any 
period under consideration, either the veteran's service-
connected right shoulder or cervical spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (cited in 
the August 2006 SOC).  In this regard, the Board notes that 
neither disability has objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the  assigned rating).  In addition, there is no evidence of 
record indicating that either disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered inadequate the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for "staged 
rating" of either disability under consideration, pursuant 
to Hart (cited to above), and each claim for increase must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the assignment of any higher rating, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A rating in excess of 40 percent for postoperative right 
shoulder dislocation with traumatic arthritis is denied.  

A rating in excess of 20 percent for arthritis of the 
cervical spine, with degenerative disc disease, is denied.  



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


